Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is to replace the restriction requirement which was filed in error on October 4, 2022. This action is in response to an election from a restriction requirement filed on September 12, 2022. There are nineteen claims pending and eleven claims under consideration. Claims 1-50 have been cancelled. Claims 62-69 have been withdrawn as claims directed to a non-elected invention. Claims 51-69 are new. This is the first action on the merits. The present invention relates to compounds of formula (I) that exhibit inhibitory activities against D-amino acid oxidase and/or 3C-like protease (3CLPro). Accordingly, the compounds disclosed here are expected to be effective in treating CNS disorders (e.g., those associated with DAAO) and/or for alleviating viral infection caused by coronavirus such as SARS-CoV-2.
Election of Group I was made without traverse in the reply filed on September 12, 2022.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 17/699,784, filed on 3/21/2022 is a continuation of PCT/CN2021/089301, filed on 4/23/2021 and claims priority from U.S. Provisional Patent Application 63/014,448, filed on 4/23/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 6, 2022 and June 24, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
	Claims 51 and 53 are objected to because of the following informalities:  The claims contain structures or chemical reaction schemes which are blurry.  Examiner recommends amending these claims to insert clearer structures or chemical reaction schemes. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 53, and 55-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53, 55, 57 and 58 recite some variation of the limitation:
…
    PNG
    media_image1.png
    40
    719
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    142
    340
    media_image2.png
    Greyscale
 where o can be zero. R1-R4. There is insufficient antecedent basis for this limitation in the claim. Claim 51 from which this claim is ultimately dependent, states the following:

    PNG
    media_image3.png
    359
    747
    media_image3.png
    Greyscale
 
From claim 51, all R1-R4 groups are either OR5 or CH2OR5. Here we see R5 defined where m can be 1 at its lowest. Thus, there would be at least 2 phenyl rings present. Claim 53 expands the definition of claim 51 to where m would equal 0. No new matter. Appropriate correction is required.
Claim 56 recites where R1-R4 can be substituted or unsubstituted with several different residue groups. Claim 51, from which claim 56 is dependent, only states that R1-R4 are independently CH2OR5 or OR5. R5 is properly defined in the next line and is silent as to the R5 structure being substituted. No new matter. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-54, 56-58, 60 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie, et. al., Magnetic Resonance in Chemistry (2016), 54(2), 168-174.
The prior art teaches the following compound as 5f on page 172:

    PNG
    media_image4.png
    51
    570
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    558
    media_image5.png
    Greyscale

This compound reads on a compound of Formula (I) of the instant invention where Ring X is 
    PNG
    media_image6.png
    71
    62
    media_image6.png
    Greyscale
, R1 is CH2OR5; R2-R4 are OR5, wherein R5 is 

    PNG
    media_image7.png
    144
    335
    media_image7.png
    Greyscale
 where o=zero.
Obviousness-Type Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 51-61 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,927,138. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 10,927,138 embraces the instant claims 51-61. 
Claim 1 of U.S. Patent No. 10,927,138 teaches a 5-8 membered oxygen containing ring containing up to eight substituents which may all be:

    PNG
    media_image8.png
    101
    233
    media_image8.png
    Greyscale
.
Thus this claim reads on claim 51 of the instant invention.
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103 (c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
One having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and the copending applications that is not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Provisional Obviousness-Type Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 51-61 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 17/058,920.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent Application No. 17/058,920 embraces the instant claims 51-61. 
Claim 1 of U.S. Patent No. 17/058,920 teaches a 5-8 membered oxygen containing ring containing up to eight substituents which may all be:

    PNG
    media_image8.png
    101
    233
    media_image8.png
    Greyscale
.
Thus this claim reads on claim 51 of the instant invention.
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
One having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and the co-pending applications that is not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
	Claims 51-61 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699